
	

115 HR 2453 : DHS Intelligence Rotational Assignment Program Act of 2017
U.S. House of Representatives
2017-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2453
		IN THE SENATE OF THE UNITED STATES
		September 13, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to establish the Intelligence Rotational Assignment
			 Program in the Department of Homeland Security, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the DHS Intelligence Rotational Assignment Program Act of 2017. 2.Intelligence Rotational Assignment ProgramSection 844 of the Homeland Security Act of 2002 (6 U.S.C. 414) is amended by adding at the end the following new subsection:
			
				(b)Intelligence Rotational Assignment Program
 (1)EstablishmentThe Secretary shall establish an Intelligence Rotational Assignment Program as part of the Rotation Program under subsection (a).
 (2)AdministrationThe Chief Human Capital Officer, in conjunction with the Chief Intelligence Officer, shall administer the Intelligence Rotational Assignment Program established pursuant to paragraph (1).
 (3)EligiblityThe Intelligence Rotational Assignment Program established pursuant to paragraph (1) shall be open to employees serving in existing analyst positions within the Department’s Intelligence Enterprise and other Department employees as determined appropriate by the Chief Human Capital Officer and the Chief Intelligence Officer.
 (4)CoordinationThe responsibilities specified in paragraph (3)(B) of subsection (a) that apply to the Rotation Program under such subsection shall, as applicable, also apply to the Intelligence Rotational Assignment Program under this subsection..
		Passed the House of Representatives September 12, 2017.Karen L. Haas,Clerk
